El Juez Asociado Sr. FraNOO Soto,
emitió la opinión del tribunal.
Este es nn caso por violación de la Ley sobre adultera-ción de lecbe, aprobada en marzo 10 de 1910.
El acusado fué declarado culpable y condenado a sufrir la pena de diez días de cárcel y las costas. Contra esta sentencia se ba interpuesto el presente recurso y el apelante ba señalado la comisión de los siguientes errores: Io. La admisión por la corte inferior de la declaración del perito Rafael Barreras por baber sido impugnada su cualifícación como tal perito; y 2o. La errónea apreciación de la prueba.
El testigo Barreras fué presentado por el gobierno en su carácter de químico auxiliar del Laboratorio Químico del Departamento de Sanidad. Este testigo declaró: baber in-gresado en el servicio civil desde bace ocbo años y baber pasado sus exámenes en el Board de Farmacia, aunque no obtuvo el título o diploma; que como químico auxiliar del Laboratorio Insular, se dedica a análisis en general, y por tanto, a análisis de lecbe. Con estos antecedentes la corte inferior admitió que diebo testigo estaba cualificado como perito para declarar en relación con el análisis practicado en la lecbe que fué ocupada en este caso, y por nuestra parte no encontramos que se baya cometido error alguno en su admisión al fin para que fué propuesto, declarando sobre el grado de la lecbe que fué ocupada en relación con el grado legal o standard establecido por los reglamentos de sanidad.
Es cierto que un título o diploma universitario lleva con-sigo la presunción de 'competencia, pero la falta del mismo no siempre implica la presunción de ¡incompetencia, pues cuando como en el presente caso se trata de un empleado del gobierno, admitido al ejercicio de su cargo previo exá-menes y teniendo la experiencia de varios años en su tra-bajo, es para la corte inferior determinar la admisión de un testigo perito en tales condiciones. Además, no se ba *20demostrado que la ley exija un título universitario para el desempeño del cargo.
En este caso el perito declaró que examinó la muestra de leche ocupada y el análisis demostró un 26 por ciento de agua añadida artificialmente, llegando a la conclusión de que estaba adulterada. El perito para fijar el hecho de la adul-teración se refirió al standard o grado legal establecido por el Depai-tamento de Sanidad en sus reglamentos, pero el apelante sostiene, como uno de sus principales argumentos en cuanto a la insuficiencia de la prueba, de que no fueron presentados dichos reglamentos como prueba, lo que equi-vale a decir que las cortes no pueden tomar conocimiento judicial de tales reglamentos. Esta misma cuestión había sido levantada en el caso de El Pueblo v. Rivera et al., de decidido por esta Corte Suprema en marzo 26, 1923, 31 D. P. R. 646 y en aquella ocasión dijimos lo siguiente:
‘Resulta ahora bien claro y definido que el grado legal o standard de la leche a los efectos de poder distinguirse entre leche buena y leche adulterada, ha sido determinado de conformi-dad con lo que exige la ley y el mismo debe reconocerse con fuerza y efecto legal en la forma que se ha dejado establecida por el De-partamento de Sanidad. La cuestión, sin embargo, levantada por el apelante y en la que descansa toda la argumentación de su ale-gato es la que, a pesar de la fuerza legal de tales reglamentos, las cortes no pueden tomar conocimiento judicial de los mismos, ale-gando que la corte inferior cometió error resolviendo el caso y de-clarando culpable al acusado, sin la présentación por El Pueblo de la' prueba o existencia de tales reglamentos. Pero parece que fué el propósito de nuestra legislatura no solamente que se castigara con mano firme a los violadores de vender o tener para la venta leche adulterada, sino evitar la impunidad del delito por meros tecnicismos y fundándose en los efectos saludables de la ley, es-tableció de un modo terminante que las cortes de justicia deben tomar conocimiento judicial de tales reglas y reglamentos, lo que así se determina en el artículo 15, que dice:
“ ‘Se requiere de las cortes de justicia el tomar conocimiento *21judicial de la adopción de dichas reglas y reglamentos y de la pu-blicación de los mismos que se requiere por esta Ley.’
“Ante un precepto semejante, está demás discutir los casos ci-tados por el apelante en su alegato, toda vez que el primero se re-fiere a resoluciones de la Comisión de Alimentos y el segundo a reglas promulgadas por el Jefe del Negociado de Pesas y Medidas, y tales casos, en vista de la declaración concreta que ha hecho la ley en cuanto a las reglas y reglamentos de Sanidad, no tienen aplicación al presente caso.”
Los dos casos a que nos referimos son los mismos que refiere el apelante en el presente y son: El Pueblo v. Garau & Co., 29 D. P. R. 1038, y El Pueblo v. Cuadrado, 27 D. P. R. 840.
El apelante alega además, que no estando la leche en un puesto donde se podía ofrecer en venta era necesario que haya prueba de la venta y que, no estando precintado el en-vase, el acusado no puede ser responsable de su contenido. Es un hecho que no fue contradicho y más bien admitido, que el acusado mandaba a vender leche a Patillas por con-ducto de un muchacho que declaró en el juicio. La ley no habla solamente de la venta como hecho consumado, sino que basta ofrecerla o tenerla para la venta, y no mante-niendo el acusado un depósito o puesto de leche el medio de que se valía equivalía al depósito y en este sentido quedaba obligado a tomar todas las precauciones y pasar por las res-ponsabilidades que la ley y reglamentos de sanidad de consuno exigen. Es verdad que no hubo prueba tendente a demostrar que se sorprendiera al acusado adulterando la leche, pero la ley no exige que quien la venda o la ofrece a la venta tuviese conocimiento de la adulteración para que el delito se cometa. Véase El Pueblo v. Rodríguez, 23 D. P. R. 839; El Pueblo v. Gautier, 20 D. P. R. 328.
Por las razones expuestas, la sentencia debe ser confir-mada.

Confirmada la, sentencia apelada.

*22Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.